DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/29/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/29/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Highman in view of Wehnes does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 8/29/2022, with respect to the rejection(s) of claim(s) 30-49 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Highnam et al (U.S. Patent Pub. No. 2014/0010429, hereafter referred to as Highnam) in view of Wehnes et al (U.S. Patent Pub. No. 2016/0256126, hereafter referred to as Wehnes) in view of Highnam et al (U.S. Patent No. 2016/0133033, hereafter referred to as Highnam2).

Highnam teaches computer-aided detection system that indicates that a certain object is of higher confidence if it has been detected in both the CC and MLO view, or a certain object is of higher confidence of being cancer if it was not presenting the previous image, or has no matching object in the other breast, paragraph 11. Highnam further teaches he process might simultaneously and variously comprise: matching diagnostic information from various systems; modeling geometric changes using density measurements; matching/comparing features/regions of interest over time; comparing density in combination with some other CAD marker, paragraph 17. Highnam teaches conversely, an object which appears smaller in a later mammogram is unlikely to be a cancer. However, differences in breast compression and breast density complicate the identification and matching of objects in mammograms over time. While breast thickness and skin outlines can be used to determine where to look, a fattier breast offers a far greater range of potential movement and the search region should consequently rely on breast density. Such use of density, thus enables breast density assessment tools to simulate CAD: an increase in regional breast density indicates possible cancer. Wehnes teaches breast density segmentation may include multi-scale texture analysis in order to ascertain an initial estimate of the dense tissue in the breast. FIG. 7 illustrates a method 700 for achieving breast density estimation. As shown, the method 700 begins with step 710, where the image is received. Thereafter, the method 700 proceeds to steps 721-728, where the image is filtered using N different scales to obtain N filtered outputs. The multi-scale filtering may enhance scale-specific physical characteristics of the image. The image can be filtered in any domain. In an embodiment, the image is filtered in the spatial domain using, for example, spatial-domain convolutional filters. In another embodiment, the image is filtered in the frequency domain using a Fourier transformation with tuned band-pass filters, paragraph 43. The Examiner finds that Wehnes can be combined with Highnam since the computer aided diagnostic systems are detecting breast cancer and the image processing steps of Wehnes can be combined into the specific image detection of the computer-aided diagnostic computer. The Applicant amended the claims on August 29, 2022. Upon further review, the Examiner finds that Highnam in view of Wehnes can be combined with Highnam2. Highnam2 teaches automated means for constructing a reliable map of density work well when a good reference point of all fat is found. In some cases, a good reference point cannot be found. Reasons a good reference point may not be found are poor compression of the breast, the breast is extremely dense, or a reference point is found in the interior of a breast too far in from the breast edge, or the breast thickness variation in an image is too great, paragraph 57. Furthermore, Highnam2 teaches during breast imaging using x-rays the breast is compressed via compression paddles. Such compression evens out the thickness of breast tissue and increases image quality, by reducing the thickness of tissue that the x-rays photons must penetrate, decreasing the amount of scattered radiation (scatter degrades image quality), reducing the required radiation dose, and holding the breast still (preventing motion blur). Specifically, the Examiner finds that Highnam2 teaches the change the breast thickness imaging for better diagnosis breast cancer. Therefore, the Examiner has combined Highnam in view of Wehnes in view of Highnam2. The details of the rejection are below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30, 31, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Highnam et al (U.S. Patent Pub. No. 2014/0010429, hereafter referred to as Highnam) in view of Wehnes et al (U.S. Patent Pub. No. 2016/0256126, hereafter referred to as Wehnes) in view of Highnam et al (U.S. Patent No. 2016/0133033, hereafter referred to as Highnam2).

Regarding Claim 30, Highnam teaches a method for validating one or more native image parameters including thickness of a breast in compression from one or more images of the breast (paragraph 39, paragraph 40, Highnam teaches capturing breast images.), wherein: 
one or more native parameter(s) from the image(s) (paragraph 41, Highnam teaches capturing breast images and analyzing for diagnostic purposes.) is analyzed with reference data to determine whether the native parameter(s) is/are plausible (paragraph 43, Highnam teaches capturing the images of the breast then using skin outline, pectoral muscle outline, optionally breast thickness and breast density.).
Highnam does not explicitly disclose the following and the image(s) is/are transformed quantitatively to a tissue composition map(s);
wherein an adjusted thickness of the breast is calculated for any of the native parameter(s) determined to be non-plausible, which relies on a variable feature of the tissue composition map(s) by adjusting the native parameter(s) toward plausibility; and
adjusting a value of compression associated with breast thickness based on the adjusted thickness of the breast.
Wehnes is in the same field of art of breast medical image for detecting cancer. Further, Wehnes teaches and the image(s) is/are transformed quantitatively to a tissue composition map(s) (paragraph 27, Wehnes teaches breast segmentation by performing pixel that contains information of the breast tissue, pectoral tissue or background.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam by incorporating the tissue mapping of pixels that is taught by Wehnes, to make the invention that captures breast images then performs segmentation the breast using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since  breast tissue may potentially mask cancerous lesions because dense fibro-glandular tissue exhibits similar x-ray attenuation properties as cancerous masses/calcifications. As such, techniques for accurately measuring breast density and/or identifying dense breast tissue are desired (paragraph 3, Wehnes).
Highnam in view of Wehnes does not explicitly disclose wherein an adjusted thickness of the breast is calculated for any of the native parameter(s) determined to be non-plausible, which relies on a variable feature of the tissue composition map(s) by adjusting the native parameter(s) toward plausibility; and
adjusting a value of compression associated with breast thickness based on the adjusted thickness of the breast.
Highnam2 is in the same field of art of medical imaging. Further, Highnam2 teaches wherein an adjusted thickness of the breast is calculated for any of the native parameter(s) determined to be non-plausible (paragraph 85-paragraph 94, Highnam2 teaches adjust the breast thickness image based on the calculation.), which relies on a variable feature of the tissue composition map(s) by adjusting the native parameter(s) toward plausibility (paragraph 85-paragraph 94, Highnam2 teaches the mapping the density of the breast and this is used to adjust the new breast thickness of the correct breast.); and
adjusting a value of compression associated with breast thickness based on the adjusted thickness of the breast (paragraph 85-paragraph 95, Highnam2 teaches the new breast thickness of the corrected breast image is calculated by the paddle).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam in view of Wehnes by incorporating adjustment values of the breast thickness that is taught by Highnam2, to make the invention that captures breast images then performs segmentation of the breast using a tissue mapping of the pixels to detect breast cancer and then adjust the breast image thickness; thus, one of ordinary skilled in the art would be motivated to combine the references since it is thus becoming a prerequisite for additional imaging that there exists an objective, reproducible, trans-modality, quantitative method of assessing breast density to ensure that only those women who need additional imaging receive it, due to the masking risk of dense tissue, or increased risk of cancer developing (paragraph 9, Highnam2).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


In regards to Claim 31, Highnam in view of Wehnes in view of Highnam2 discloses wherein the plausibility of the native parameter(s) is determined from an individual image with respect to the reference data (paragraph 47, paragraph 48, Highnam teaches correlating the images of the CAD and images to determine breast cancer).  

	
In regards to Claim 32, Highnam in view of Wehnes in view of Highnam2 discloses measuring and/or estimating breast thickness based on values from the tissue composition map(s) of the image and utilizing the tissue composition map as a base image (paragraph 39, Highnam teaches modeling geometric changes using density measurement, paragraph 53, specifically measuring breast thickness).  

In regards to Claim 33, Highnam in view of Wehnes in view of Highnam2 discloses utilizing a constant volume in resolving or compensating for error in the breast thickness (paragraph 55-paragraph 57, Highnam teaches determining features of breast volume and volume of fibro glandular).  

In regards to Claim 34, Highnam in view of Wehnes in view of Highnam2 discloses forming a collective group of the native parameters and determining the plausibility of all of the native parameters in the collective group (paragraph 53-paragraph 57, Highnam).  

In regards to Claim 35, Highnam in view of Wehnes in view of Highnam2 discloses wherein the collective group native parameters are breast thickness of an imaged breast in a plurality of the images (paragraph 52-paragraph 57, Highnam).  

In regards to Claim 36, Highnam in view of Wehnes in view of Highnam2 discloses estimating the plausibility of any of the breast thickness in the group according by comparing the breast thickness in images of the group having differing views of the imaged breast (paragraph 15, paragraph 52-paragraph 57, Highnam).

In regards to Claim 40, Highnam in view of Wehnes in view of Highnam2 discloses wherein an average breast volume is used to calculate a target breast volume at the time each image is obtained, and the breast thickness is adjusted to achieve that (paragraph 17, Highnam).  

In regards to Claim 41, Highnam in view of Wehnes in view of Highnam2 discloses wherein a weighted image parameter is calculated by assigning a weighting to any native parameter(s) determined to be non-plausible which relies on an integral property of the source object (paragraph 48, paragraph 49, Highnam teaches the breast density can weigh the CAD marker).  

In regards to Claim 42, Highnam in view of Wehnes in view of Highnam2 discloses wherein the integral property is a foreign object, presence of cancer, predicted background parenchymal enhancement (BPE) class or breast arterial calcification (paragraph 47, Highnam teaches determining cancer).  

In regards to Claim 44, Highnam in view of Wehnes in view of Highnam2 discloses wherein based on a regression model, predicted background parenchymal enhancement (BPE) measures derived from breast tissue composition maps, determined from processing a mammogram image of the source object to generate a density map as a standardized base image, are categorized into ordinal BPE classes (paragraph 25 - paragraph 28, paragraph 41, paragraph 42, Wehnes).  

In regards to Claim 45, Highnam in view of Wehnes in view of Highnam2 discloses wherein texture features are extracted from a region of interest in the density map and used in the regression model (paragraph 27, paragraph 28, paragraph 41, paragraph 42, Wehnes teaches suing a regression algorithm that is model for determining breast information.).


In regards to Claim 46, Highnam in view of Wehnes in view of Highnam2 discloses wherein image parameters are checked for whether they are used in multivariate measure (paragraph 11, paragraph 39, paragraph 47, paragraph 56-paragraph 58, Highnam teaches determining the breast density over time.) and if (Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (2016). Additional information can be found in MPEP §2111.04(II). The PTAB found, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Schulhauser at 10. As a result, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element. ) so, the multivariate measure is re-generated using at least one adjusted image parameter (the Examiner finds that the “if” is not met then this part of the claims does not need to meet by the prior since it is not being performed.).  

In regards to Claim 47, Highnam in view of Wehnes in view of Highnam2 discloses wherein input measures for multivariate measure include volumetric breast density, predicted background parenchymal enhancement (BPE) category, change in breast density over time, patient dose, breast arterial calcification scores, CAD markers, and/or risk of disease (the Examiner interprets that the claims states or therefore, only one limitation needs to meet to read on the claim, paragraph 11, paragraph 39, paragraph 47, paragraph 56-paragraph 58, Highnam).  

In regards to Claim 48, Highnam in view of Wehnes in view of Highnam2 discloses wherein computer aided detection is applied to the source image(s) using pattern recognition to identify and CAD mark features on an image (paragraph 45-paragraph 55, Highnam).

Regarding Claim 49, Highnam teaches a system for validating one or more native image parameters from one or more images of a source object (paragraph 39, paragraph 40, Highnam teaches capturing breast images.), comprising 
an apparatus for validating the native image parameters (paragraph 11, paragraph 39, paragraph 47, Highnam teaches using a computer aided diagnostic system which is uses a computer.), including: 
a device to utilize the one or more images of the source object (paragraph 48-paragraph 51, Highnam teaches a computer aided system that captures and analyzes images.), 
a device to analyze the one or more native parameters (paragraph 41, Highnam teaches capturing breast images and analyzing for diagnostic purposes.) with the reference data to determine whether the native parameters are plausible (paragraph 43, Highnam teaches capturing the images of the breast then using skin outline, pectoral muscle outline, optionally breast thickness and breast density.), wherein the system is configured to perform the method of claim 30 (paragraph 43, Highnam, see claim 30 rejection).
Highnam does not explicitly disclose a device to transform quantitatively the image(s) to the tissue composition maps.
Wehnes is in the same field of art of breast medical image for detecting cancer. Further, Wehnes teaches a device to transform quantitatively the image(s) to the tissue composition maps (paragraph 27, Wehnes teaches breast segmentation by performing pixel that contains information of the breast tissue, pectoral tissue or background.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam by incorporating the tissue mapping of pixels that is taught by Wehnes, to make the invention that captures breast images then performs segmentation the breast using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since  breast tissue may potentially mask cancerous lesions because dense fibro-glandular tissue exhibits similar x-ray attenuation properties as cancerous masses/calcifications. As such, techniques for accurately measuring breast density and/or identifying dense breast tissue are desired (paragraph 3, Wehnes).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Highnam in view of Wehnes in view of Highnam2 in view of Boone et al (U.S. Patent Pub. No. 2008/0187095, hereafter referred to as Boone)

Regarding Claim 39, Highnam in view of Wehnes in view of Highnam2 teaches a computer aided diagnosis image system that detect breast cancer.
Highnam in view of Wehnes in view of Highnam2 does not explicitly disclose breast thickness is the native image parameter determined to be non-plausible in at least one of a plurality of the images obtained at different times; and 
the compressed breast thickness is adjusted toward plausibility by a computation in which constant breast volume is assumed.
Boone is in the same field of art of breast imaging of the patient. Further, Boone teaches breast thickness is the native image parameter determined to be non-plausible in at least one of a plurality of the images obtained at different times (paragraph 79, paragraph 85, paragraph 92, Boone teaches a device that allows for adjusting the compression pads for imaging the breast.); and 
the compressed breast thickness is adjusted toward plausibility by a computation in which constant breast volume is assumed (paragraph 79, paragraph 85, paragraph 92, Boone teaches a device that allows for adjusting the compression pad that allows for better breast imaging.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam in view of Wehnes in view of Highnam2 by incorporating the adjusting of the compression pads for imaging the breast that is taught by Boone, to make the invention that captures breast images then performs segmentation the breast using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since the reduction of compression needed to reduce the overlap of breast structure provides a more comfortable experience for the patient and can improve the imaging of some breast structure, such as breast ducts, which are unduly distorted by compression. One drawback to such breast CT machines, in instances where a suspicious lesion is found and a biopsy is required, is that compression of the breast in a standard mammography fixture and possibly re-imaging of the breast may be required to provide the necessary guidance for the biopsy procedure (paragraph 10, Boone).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Claims 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Highnam in view of Wehnes in view of Highnam2 in view of Wheeler et al (U.S. Patent Pub. No. 2007/0014448, hereafter referred to as Wheeler).

Regarding Claim 43, Highnam in view of Wehnes in view of Highnam2 teaches a computer aided diagnosis image system that detect breast cancer.
Highnam in view of Wehnes in view of Highnam2 does not explicitly disclose wherein the weighting is determined by a preselected correlation between confidence level in the native parameter determined to be non- plausible and the predicted BPE class.
Wheeler is in the same field of art of . Further, Wheeler teaches wherein the weighting is determined by a preselected correlation between confidence level in the native parameter determined to be non- plausible and the predicted BPE class (the Examiner after reviewing the specification, the specification states that BPE is background parenchymal enhancement (BPE) refers to the normal enhancement of fibroglandular tissue in an image, therefore, paragraph 28-paragraph 30, Wheeler teaches that the fibroglandular can be increase and decrease the density and is used to determine if there is cancer in the breast.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Highnam in view of Wehnes in view of Highnam2 by incorporating fibroglandular imaging in the breast for determining cancer that is taught by Wheeler, to make the invention that captures breast images then performs segmentation on the breast and also segmentation of fibroglandular using a tissue mapping of the pixels to detect breast cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since it is therefore desirable to provide an efficient and improved detection or diagnosis method and system for automating the comparative analysis and/or change detection (paragraph 5, Wheeler).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664